                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JOSE DANIEL CASTILLO-ANTONIO,                    Case No.18-cv-04589-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE: AMENDED ANSWERS
                                                 v.
                                   9
                                                                                            Re: Dkt. No. 13
                                  10       GUADALUPE ANTONIO BUENO, et al.,
                                                        Defendants.
                                  11

                                  12          Plaintiff Jose Daniel Castillo-Antonio sues Guadalupe Antonio Bueno and Golden Valley
Northern District of California
 United States District Court




                                  13   & Associates, Inc. (together, “Defendants”) seeking damages and injunctive relief for alleged

                                  14   violations of the Americans With Disabilities Act of 1990, 42 U.S.C. § 12101 et seq (“ADA”), and

                                  15   California state law violations of the Health and Safety Code and Civil Code.1 (Dkt. No. 1.)2

                                  16   Defendant Bueno’s answer to Plaintiff’s complaint asserts 34 affirmative defenses. (Dkt. No. 9.)

                                  17   Now pending before the Court is Plaintiff’s motion to strike Defendant Bueno’s affirmative

                                  18   defenses, pursuant to Federal Rule of Civil Procedure 12(f). (Dkt. No. 13.)

                                  19          Defendant Bueno shall file an amended answer within 14 days of the date of this Order.

                                  20   The answer shall not include any affirmative defenses that are not as a legal matter

                                  21   affirmative defenses. Nor shall it include any affirmative defenses that Defendant Bueno

                                  22   does not have a good faith basis to allege. Plaintiff’s deadline to move to strike whatever

                                  23   affirmative defenses remain in the amended answer or otherwise respond to the amended answer,

                                  24   Fed. R. Civ. P. 12(f)(2), is stayed until further order of the Court. Such a procedure is consistent

                                  25   with General Order 56 which seeks to give the parties an opportunity to resolve the lawsuit before

                                  26
                                       1
                                  27     All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 4, 19, 20.)
                                  28
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                   1   needlessly expending resources on litigation. The same stay applies to Plaintiff’s deadline to

                                   2   respond to Defendant Golden Valley & Associates, Inc.’s answer. Instead, within 14 days of the

                                   3   date of this Order, Golden Valley & Associates, Inc. shall file an amended answer that does not

                                   4   include any affirmative defenses that are not as a legal matter affirmative defenses, nor any

                                   5   affirmative defenses that Defendant Golden Valley does not have a good faith basis to allege.

                                   6          The parties should thereafter follow the procedures set forth in General Order 56. If at

                                   7   some point Plaintiff believes he needs a ruling on a motion to strike affirmative defenses in order

                                   8   to move the case forward, he shall file a written request with the Court that explains why a ruling

                                   9   is needed, that is, how it will move the case forward given its current posture. Unless and until the

                                  10   Court rules that such a motion may be filed, Plaintiffs shall not file a motion to strike any

                                  11   affirmative defenses.

                                  12          This Order disposes of Docket No. 13. The hearing scheduled for November 29, 2018 is
Northern District of California
 United States District Court




                                  13   VACATED.

                                  14          IT IS SO ORDERED.

                                  15   Dated: November 26, 2018

                                  16
                                                                                                     JACQUELINE SCOTT CORLEY
                                  17                                                                 United States Magistrate Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
